Page, J. (dissenting in part):
In the 3d paragraph of the codicil to the will of the testator is a clear and emphatic direction to his executors to sell the real estate, and thereby an equitable conversion is accomplished. (Matter of Caldwell, 188 N. Y. 115, 121; Phoenix v. Trustees of Columbia College, 87 App. Div. 438; affd., on opinion below, 179 N. Y. 592.) The property, therefore, represents a fund in the possession of the executor who, of course, should pay all charges incidental thereto. The daughter Carrie B. Schiffer had no right to the property, nor any interest in the real estate as such. It was given to the executor with a mandatory power of sale, arid any rights that she might have are subordinate thereto. Her interest is in the fund realized upon the sale. *88The executor could not sell and convey the real property without paying the taxes which were a lien thereon, not only those that had accrued in the lifetime of the testator but those that became a hen after his death and prior to the sale. It is well settled that a person interested in the administration of an estate who pays claims against the estate is entitled to subrogation of the creditors’ rights to recover the amount paid. (Matter of O’Brien, 39 App. Div. 321, and cases cited.) The right to subrogation is a familiar principle of equity jurisprudence and the Surrogate’s Court has the power where the debt or claim is established to direct the payment thereof to the equitable assignee. This would seem to have been the law prior to the amendment of the Code of Civil Procedure. (Ball v. Miller, 17 How. Pr. 300; Matter of O’Brien, supra.) The court clearly has the power under section 2510 of the Code of Civil Procedure. (Matter of Doyle, 180 App. Div. 398, 402.)
In my opinion the committee of Carrie B. Schiffer is entitled to be repaid all the moneys he advanced for. the payment of taxes.
Decree modified as stated in opinion, and as modified affirmed, with costs to appellant. Order to be settled on notice.